TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00465-CV


Stephen N. Lisson, Appellant

v.

University of Texas Investment Management Company, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. GN200898, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING


O R D E R


PER CURIAM
	Appellant Stephen N. Lisson has filed his fourth motion for extension of time to file
his brief.  His brief was originally due October 16, 2002.
	We grant the motion and extend the time for Lisson to file his brief until January 27,
2003.  We will grant no further extensions.  We may dismiss this appeal for want of prosecution if
Lisson fails to file a brief timely.  See Tex. R. App. P. 38.8(a).
	It is ordered January 14, 2003.

Before Chief Justice Law, Justices B. A. Smith and Puryear
Do Not Publish